             Case 5:18-cr-00195-BLF Document 64 Filed 06/08/20 Page 1 of 9



 1    Daniel L. Barton (CA SBN 135806)
 2

 3

 4

 5

 6    Attorney for Defendant
      Shawn Moore
 7

 8

 9                              IN THE UNITED STATES DISTRICT COURT
10                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
11                                          SAN JOSE DIVISION
12
     UNITED STATES OF AMERICA,                           No. 18-CR-00195 BLF
13
                            Plaintiff,
14                                                       NOTICE OF MOTION AND MOTION FOR
             vs.                                         RELEASE PENDING SENTENCING
15                                                       PURSUANT TO 18 U.S.C. § 3143
     SHAWN MOORE,
16
                            Defendant.
17

18

19           Please take notice that, at a date and time convenient to the Court, defendant Shawn Moore

20   will and hereby does move the Court for an order for his immediate release from custody pending

21   sentencing. This motion is based on 18 U.S.C. § 3143, the attached memorandum of points and

22   authorities, the attached declaration of counsel and upon such evidence and argument as may be

23   presented at the motion.

24      I.         INTRODUCTION

25           Mr. Moore is a 52-year-old at-risk inmate at Santa Rita Jail who suffers from a history of
26
     asthma. He has pled guilty to aiding and abetting the distribution of methamphetamine and being a
27
     felon in possession of ammunition. He was arrested on October 10, 2018, and has remained
28
     incarcerated through the entirety of the COVID-19 pandemic, which has completely changed the
                                                        1
               Case 5:18-cr-00195-BLF Document 64 Filed 06/08/20 Page 2 of 9



 1   world and disproportionately impacted incarcerated people. Given Mr. Moore’s health conditions,
 2
     the COVID-19 pandemic constitutes an exceptional reason for his release. Santa Rita Jail has
 3
     determined that he is at increased risk for COVID-19 complications. If, with the help of pretrial
 4
     services, Mr. Moore were released to an inpatient residential drug treatment facility pending his
 5
     sentencing, he would not pose a flight risk or danger to the community. He asks the Court to release
 6

 7   him under 18 U.S.C. § 3143.

 8       II.      PROCEDURAL BACKGROUND
 9             On May 10, 2018, Mr. Moore was indicted on five counts alongside his co-defendant,
10
     Anthony Lopez, for conduct occurring in January and February of 2017. Mr. Moore was charged
11
     with conspiracy to distribute methamphetamine (21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(viii)),
12
     distribution of methamphetamine (21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(viii)), two counts of aiding
13

14   and abetting the distribution of methamphetamine (18 U.S.C. § 2) and one count of being a felon in

15   possession of ammunition (18 U.S.C. § 922(g)(1)). He was arrested on October 10, 2018, and a

16   detention hearing was set for October 17, 2018. On that date, Mr. Moore’s previous attorney waived
17   the detention hearing and Mr. Moore was ordered detained by Magistrate Judge Nathanael M.
18
     Cousins.
19
               On November 26, 2019, over a year after his arrest, the United States filed a Superseding
20
     Information charging Mr. Moore with aiding and abetting the distribution of methamphetamine and
21

22   being a felon in possession of ammunition. On that same date, he pled guilty to both charged counts

23   pursuant to a written plea agreement.

24             Mr. Moore is currently detained at Santa Rita County Jail, an Alameda County facility in
25
     Dublin, California, under contract with the United States Marshals Service. “This ‘mega jail’ is the
26
     third largest facility in California and the fifth largest in the nation. It houses inmates in all
27
     classification levels including federal detainees. Over 29,000 inmates are booked into Santa Rita
28
     each year. As of April 9, 2020, Santa Rita house[d] 1,979 inmates.” United States v. Hargrove, 2020
                                                           2
            Case 5:18-cr-00195-BLF Document 64 Filed 06/08/20 Page 3 of 9



 1   WL 1865462, at *1 (N.D. Cal Apr. 13, 2020) (citations omitted). As of June 2, 2020, Santa Rita
 2
     housed 1909 inmates and 57 had tested positive for COVID-19 while at the jail.
 3
     https://www.alamedacountysheriff.org/admin_covid19.php. Three staff members have tested
 4
     positive. Id. In a recent order by United States District Court Judge Susan Illston, she noted that
 5
     “[t]he number of confirmed COVID-19 cases at Santa Rita continues to grow, and only a small
 6

 7   percentage of the total inmates have been tested.” United States v. Lee, 2020 WL 2512415, at *2

 8   (N.D. Cal. May 15, 2020).
 9          Mr. Moore has suffered from asthma for about six years. Prior to entering Santa Rita Jail, he
10
     received treatment at San Jose Indian Health Center and the Tully Health Clinic in San Jose. Vilkin
11
     Decl., Ex. A. According to the Presentence Investigation Report, Mr. Moore,
12
            “was born legally blind in the left eye and suffers from asthma. He also reported suffering
13          from arthritis in the back and hips since a young age. Furthermore, the defendant underwent
14          five surgeries: three in his left eye; one in his urethra; and one in the stomach for the removal
            of a hernia. The above-mentioned diagnosis and surgeries were under the care of San
15          Francisco Children’s Hospital.”

16   PSR at 17. His treatment for asthma is also documented in Santa Rita Jail medical records from the
17   date he entered the facility in October of 2018. Vilkin Decl., Ex. A. As a result of his diagnosis, Mr.
18
     Moore was categorized as “orange” by Santa Rita Jail beginning April 9, 2020. Id., Ex. D. This
19
     categorization means that he is “considered at increased risk for COVID-19 complications” because
20
     he has “moderate or persistent asthma.” Id., Ex. C. At Santa Rita, he has been prescribed a
21

22   Ciclesonide inhaler, a Beclometasone inhaler, and an Albuterol inhaler for his condition. Id., Ex. A.

23   During one particular visit on February 27, 2019, the clinician noted “shortness of breath with limited

24   activity or when resting.” Id. at 15. On May 16, 2019, Mr. Moore requested breathing treatment for
25
     nasal congestion “interfering with sleep.” Id. at 253. Throughout his time at Santa Rita, Mr. Moore
26
     has been consistently seen for chronic care visits for his asthma. Vilkin Decl., Ex. A.
27
            The Center for Disease Control and Prevention guidance on COVID-19 states that people
28
     “with moderate to severe asthma may be at higher risk of getting very sick from COVID-19.
                                                        3
            Case 5:18-cr-00195-BLF Document 64 Filed 06/08/20 Page 4 of 9



 1   COVID-19 can affect your respiratory tract (nose, throat, lungs), cause an asthma attack, and possibly
 2
     lead to pneumonia and acute respiratory disease.” www.cdc.coronavirus/2019-ncov/need-extra-
 3
     precautions/asthma.html.
 4
               One June 3, 2020, Mr. Moore was designated as “yellow” by Santa Rita Jail officials. Vilkin
 5
     Decl., Ex. D. This means that he had contact with a known or suspected COVID-19 case. Id., Ex. C.
 6

 7   His unit – 4F—is currently quarantined through June 17, 2020. Id., Ex. B.

 8             As a result of his health conditions, the conditions in Santa Rita Jail and the COVID-19
 9   pandemic, Mr. Moore now seeks a review and appeal of the detention order issued on October 17,
10
     2018. If an appropriate placement can be found with the help of pretrial services, Mr. Moore asks to
11
     be released to an inpatient residential drug treatment facility pending his sentencing date.
12

13      III.      DISCUSSION

14             18 U.S.C. § 3143 governs the release or detention of a defendant pending sentencing.
15
     18 U.S.C. § 3143(a)(2) requires that a court detain a person found guilty of an offense punishable by
16
     a maximum term of imprisonment of ten years or more as prescribed in the Controlled Substances
17
     Act (21 U.S.C. 801 et seq.). 18 U.S.C. §§ 3143(b)(2), 3142(f)(1)(C). Mr. Moore pled guilty to
18

19   distributing methamphetamine, a crime punishable by a maximum term of more than ten years as

20   prescribed in the Controlled Substances Act. Accordingly, he is subject to § 3143(a)(2)’s mandatory

21   detention provision. However, § 3145(c) carves out an exception to this provision: “[a] person
22   subject to detention under §3143(a)(2)…who meets the conditions of release set forth in
23
     3143(a)(1)…may be ordered released, under appropriate conditions, by the judicial officer, if it is
24
     clearly shown that there are exceptional reasons why such person’s detention would not be
25
     appropriate.”
26
27             The conditions of release set forth in § 3143(a)(1) require a finding by the court “by clear and

28   convincing evidence that the person is not likely to flee or pose a danger to the safety of any other

                                                          4
            Case 5:18-cr-00195-BLF Document 64 Filed 06/08/20 Page 5 of 9



 1   person or the community if released under section 3142(b) or (c).” Mr. Moore seeks release under
 2
     section 3142(c), which governs the release of a defendant with “the least restrictive … combination
 3
     of conditions, that such judicial offer determines will reasonably assure the appearance of the person
 4
     as required and the safety of any other person and the community.” 18 U.S.C. § 3142(c)(1)(B). A
 5
     condition can include that the defendant “undergo available medical, psychological, or psychiatric
 6

 7   treatment, including treatment for drug or alcohol dependency, and remain in a specified institution if

 8   required for that purpose.” 18 U.S.C. 3142(c)(1)(B)(x).
 9              A. If released to an inpatient residential drug treatment facility, Mr. Moore would
                   not pose a flight risk or a danger to others.
10

11          If pretrial services were able to find an appropriate placement for Mr. Moore and he were to

12   be released with a combination of conditions that included GPS tracking and inpatient drug treatment,
13   he would not pose a flight risk or a danger to the community.
14
            Mr. Moore, now 52, was born and raised by his mother in Bayview Hunters Point. He is
15
     legally blind in his right eye, which has been operated on three times, and has been diagnosed with
16
     asthma. Vilkin Decl., Ex. A; PSR at 16. He grew up without a father and under the care of a mother
17

18   addicted to drugs. PSR at 16. Mr. Moore himself developed a drug addiction at a very young age.

19   He has been fighting that addiction his entire life, and has sold drugs to maintain that habit. The last

20   treatment program Mr. Moore participated in was thirteen years ago in 2007. He would undoubtedly
21   benefit from a long-term residential inpatient drug treatment program. Mr. Moore wants to
22
     participate and agrees to comply with all terms of any program the Court would consider imposing.
23
            Mr. Moore’s criminal history consists mostly of very old drug crimes. According to the Pre-
24
     Plea Modified Presentence Investigation Report filed by U.S. Probation, his only previous conviction
25

26   for selling narcotics was in 1986 when he was 19 years old. His other drug convictions, in 1990 at

27   the age of 23, in 2003 at the age of 35, and in 2004 at the age of 36, are all for personally being under

28   the influence of narcotics or possessing narcotics. Mr. Moore has only one violent conviction: a

                                                         5
            Case 5:18-cr-00195-BLF Document 64 Filed 06/08/20 Page 6 of 9



 1   decade-old misdemeanor violation of California Penal Code 243(e), battery on a spouse, which
 2
     occurred in 2010. He has had no convictions since that date.
 3
            While he comes before this Court following a guilty plea for distributing methamphetamine
 4
     and being in possession of ammunition, his history does not tell the story of a long-time dangerous
 5
     drug-dealer. Mr. Moore is an addict. In this case, he sold drugs and a gun to maintain his addiction.
 6

 7   He has no convictions for possessing ammunition or guns. Significantly, the underlying conviction

 8   making the possession of ammunition unlawful in this case was for being under the influence of
 9   drugs, a nonviolent offense.
10
            Placing Mr. Moore in residential drug treatment would also guarantee his appearance: not
11
     only does Mr. Moore want treatment, but he has been a Bay Area resident his entire life. He has no
12
     ties to any communities outside of this area, nor does he have the funds or documents to travel. A
13

14   combination of electronic monitoring and placement in an inpatient residential facility would

15   adequately reduce any risk of fleeing or any danger that Mr. Moore would pose to others.

16          Additionally, the COVID-19 pandemic and the reported infections at Santa Rita Jail mitigates
17   Mr. Moore’s risk of fleeing or harming the community. He now has
18
            “serious, potentially life-threatening incentives to obey the conditions of his release. Not only
19          will [he] be incentivized to comply with the conditions of his release to temporarily remain
            out of jail, [he] is further incentivized to remain in place and avoid social contact lest he
20          contracts COVID-19. These changed conditions mitigate [his] risk of flight and danger.”
21   United States v. Hargrove, supra at *4.
22
                B. Mr. Moore’s health condition in light of COVID-19 provide exceptional reasons
23                 to release him from detention.

24          In addition to showing that he is not likely to flee or pose a danger to the safety of others, Mr.
25   Moore must also show exceptional reasons why his detention would not be appropriate. 18 U.S.C. §
26
     3145(c). In determining whether exceptional reasons have been shown, “a wide range of factors may
27
     bear upon the analysis.” United States v. Garcia, 340 F.3d 1013, 1018 (9th Cir. 2003). The district
28
     court has “broad discretion … to consider all the particular circumstances of the case before it and
                                                        6
            Case 5:18-cr-00195-BLF Document 64 Filed 06/08/20 Page 7 of 9



 1   [to] draw upon its broad ‘experience with the mainsprings of human conduct.’” Id. The
 2
     circumstances may include a “sufficiently serious illness” that “would render the hardships of prison
 3
     unusually harsh for a particular defendant.” Id. These reasons may exist “even if the requisite
 4
     medical treatment is available in prison.” Id.
 5
            We are undoubtedly in extraordinary times that present exceptional reasons for Mr. Moore’s
 6

 7   immediate release. COVID-19 has swept the globe. It has killed hundreds of thousands of people

 8   worldwide and over 100,000 in the United States alone. The President of the United States and the
 9   Governor of California have declared states of emergency in response to the pandemic. California
10
     has one of the largest numbers of confirmed cases in the county: on June 3, 2020, the state had over
11
     117,000 documented cases and 4,361 deaths. www.cdph.ca.gov. There is no cure or anti-viral
12
     treatment, leaving people to mitigate its spread by using preventative strategies that include social
13

14   distancing and scrupulous hygiene practices.

15          While it has impacted the community at large, COVID’s toll has been especially harsh within

16   penal institutions. “As is now clear, the COVID-19 pandemic has reached U.S. jails and prisons. Id.
17   As of June 3, 2020, 1,994 inmates in the state prison system have active cases.
18
     https://www.cdcr.ca.gov/covid19/. There have been 364 positive tests among employees. Id.
19
     Twelve inmates and one employee have died. Id. In the federal system, there have been 5,263
20
     confirmed inmate cases and 445 confirmed staff cases. Bop.gov/coronavirus/. A staggering 68
21

22   federal inmates have died. Id. These numbers reflect the higher risk of COVID-19 to people in jails

23   than in the community in terms of risk of transmission, exposure, and harm to individuals who

24   become infected. “Other courts and government officials have recognized that inmates are at a
25
     particular risk for contracting COVID-19.” United States v. Hargrove, supra at *3.
26
            Mr. Moore suffers from chronic asthma, which makes him acutely vulnerable to illness or
27
     death if he contracts COVID-19. His unit is currently under quarantine for 14 days because of a
28
     potential exposure to COVID-19. Mr. Moore has been classified as “orange” at Santa Rita Jail since
                                                        7
             Case 5:18-cr-00195-BLF Document 64 Filed 06/08/20 Page 8 of 9



 1   April 9, 2020, meaning that the jail has determined he is “considered at increased risk for COVID-19
 2
     complications.” His asthma diagnosis is also noted in his Presentence Investigation Report and his
 3
     medical records. Mr. Moore has received treatment at the Indian Health Center of Santa Clara
 4
     Valley and Valley Health Center Tully in San Jose before entering custody.1 Mr. Moore currently
 5
     undergoes treatment for chronic care at Santa Rita Jail. In fact, during intake at Santa Rita Jail on
 6

 7   October 10, 2018, the date of his arrest, he reported his asthma diagnosis to the clinician, as well as

 8   where he previously received treatment and the names of his prescription medications. At one
 9   appointment, his condition was so poor that the clinician noted “shortness of breath with limited
10
     activity or when resting.” Throughout the entirety of his incarceration, Mr. Moore’s inhaler
11
     prescriptions have repeatedly been refilled.
12
             People with asthma are particularly likely to suffer serious complications if they contract
13

14   COVID-19. “As a virus that impacts the respiratory system, the consensus medical opinion is that

15   individuals with moderate to severe asthma are more vulnerable to severe forms of COVID-19.”

16   United States v. Ruff, 2020 WL 2732093, at *5 (E.D. Penn. May 26, 2020). In other words, “[a]s
17   several courts have already recognized, the heightened threat posed by COVID-19 to an inmate with
18
     a documented respiratory condition in a detention facility with multiple confirmed cases presents a
19
     unique combination of circumstances justifying release under 3145(c).” United States v. McKenzie,
20
     2020 WL 1503669 at *2 (S.D.N.Y. Apr. 30, 2020) (quotations and citations omitted). Courts in this
21

22   district have released similarly situated inmates to Mr. Moore in light of an asthma diagnosis. See,

23   e.g, United States v. Lee, supra (finding extraordinary and compelling reasons to release a Santa Rita

24   Jail inmate with asthma); United States v. Simpson, 2020 WL 2323055 (N.D. Cal. May 11, 2020)
25
     (finding extraordinary and compelling reasons to release an inmate with asthma who is at high risk of
26
27

28   1
       Santa Rita Jail requested Mr. Moore’s medical records from Indian Health Center on October 18, 2018. Santa Rita Jail
     records indicate the clinician reviewed records from Indian Health Center on November 28, 2018. Records from Indian
     Health Center were not included in the records Santa Rita Jail provided to counsel.
                                                                8
            Case 5:18-cr-00195-BLF Document 64 Filed 06/08/20 Page 9 of 9



 1   contracting COVID-19 and especially vulnerable to the virus); United States v. Jones, WL 1814616,
 2
     at *1 (N.D. Cal. Apr. 10, 2020) (recommending release to home confinement for inmate with asthma
 3
     because “the risks of infection across prison populations are intolerably high, and even more so for
 4
     older inmates with a history of asthma.”) Mr. Moore is 52 years old with a documented respiratory
 5
     condition in a detention facility that has reported dozens of confirmed cases. His condition, in light
 6

 7   of COVID-19, provides an exceptional reason to release him from custody.

 8      IV.      CONCLUSION
 9            Mr. Moore’s individual circumstances, which are highlighted by his “orange” categorization
10
     at Santa Rita Jail, render him particularly susceptible to infection from the COVID-19 virus while in
11
     custody and particularly at risk of severe illness or death as a result of such infection. The disease is
12
     highly contagious and has entered Santa Rita Jail, infecting dozens of inmates and several staff. The
13

14   “unprecedented, extremely serious health risk posed by continued detention, exacerbated by [Mr.

15   Moore’s] health conditions, affects the Court’s consideration of whether [he] constitutes a risk of

16   flight and danger to the community.” United States v. Hargrove, supra at *4. He asks to be released
17   to an inpatient drug treatment facility pursuant to 18 U.S.C. §§ 3143, 3145(c) and 3142(c)(1)(B)(x).
18
     These conditions, taken together, adequately protect the safety of the community and ensure Mr.
19
     Moore’s return for sentencing while minimizing the threat to his life.
20

21

22   Dated: June 8, 2020                            Respectfully submitted,

23                                                  NOLAN BARTON & OLMOS, LLP

24
                                                             /s/
25
                                                    Daniel L. Barton
26                                                  Attorney for Defendant Shawn Moore
27

28

                                                         9
